Third District Court of Appeal
                              State of Florida

                         Opinion filed March 28, 2018.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D16-2460
                         Lower Tribunal No. 12-17199
                             ________________


                Originwave Tech Soft Private Limited,
                                   Appellant,

                                       vs.

                           Mobile Insight, LLC,
                                   Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

      Law Office of Sean C. Burnotes, P.A., and Sean C. Burnotes (St.
Petersburg), for appellant.

     Law Offices of Charlton Stoner, P.A., and Charlton Stoner, for appellee.


Before EMAS, FERNANDEZ and LUCK, JJ.

     PER CURIAM.
      Upon our review, and consistent with the acknowledgment of the parties that

compulsory counterclaims remain pending below, we dismiss this appeal from the

trial court’s summary judgment order in favor of plaintiff on its declaratory

judgment claim. See Londono v. Turkey Creek, Inc., 609 So. 2d 14, 19-20 (Fla.

1992);1 Ryder Truck Lines, Inc. v. Pough, 392 So. 2d 590, 591 (Fla. 3d DCA

1981) (recognizing that “[i]t has been uniformly held that, because of the

interrelationship between an original claim and a compulsory counterclaim, no

appeal could be taken from either until the final disposition of both the claim and

the counterclaim.”)

      Appeal dismissed.




1 In Londono, the Florida Supreme Court adopted the “logical relationship test” to
be applied in determining whether a counterclaim is compulsory—that is, whether
a counterclaim “arises out of the transaction or occurrence that is the subject matter
of the opposing party’s claim.” See Fla. R. Civ. P. 1.170(a). The Londono Court
held:

      [A] claim has a logical relationship to the original claim if it arises out
      of the same aggregate of operative facts as the original claim in two
      senses: (1) that the same aggregate of operative facts serves as the
      basis of both claims; or (2) that the aggregate core of facts upon which
      the original claim rests activates additional legal rights in a party
      defendant that would otherwise remain dormant.

Id. at 20 (quoting Neil v. S. Fla. Auto Painters, Inc., 397 So. 2d 1160, 1164 (Fla. 3d
DCA 1981)) (additional citations omitted).

                                          2